WiNslow, 0. J.
The trial judge directed judgment for the plaintiff because he considered that the undisputed evidence made the defendant an initial carrier of an interstate shipment of freight within the so-called Carmack amendment to the interstate commerce act. This amendment, passed June 29, 1906 (34 U. S. Stats, at Large, 595, ch. 3591), reads as follows:
“That any common carrier, railroad, or transportation company receiving property for transportation from a point in one state to a point in another state shall issue a receipt or bill of lading therefor and shall be liable to the lawful *159bolder thereof for any loss, damage, or injury to such property caused by it or by any common carrier, railroad, or trans-poration' company to which such property may be delivered or over whose line or lines such property may pass, and no contract, receipt, rule, or regulation shall exempt such common carrier, railroad, or transportation company,, from the liability hereby imposed. Provided, that nothing in this section shall deprive any holder of such receipt or bill of lading of any remedy or right of action which he has under existing law.
“That the common carrier, railroad, or transportation company issuing such receipt or bill of lading shall be entitled to recover from the common carrier, railroad, or transportation company on whose line the loss, damage, or injury.shall have been sustained the amount of such loss, damage, or injury as it may be required to pay to the owners of such property, as may be evidenced by any receipt, judgment, or transcript thereof.”
We can see no ground to quarrel with the conclusion of the trial judge. The evidence is undisputed to the effect that the Waltham Company delivered the loaded car to the defendant company with instructions to ship it to Harvard, Illinois, via the Northwestern road, and that the defendant received the car without objection to the instructions and put a routing tag upon it. This transaction constitutes a complete contract of interstate transportation. When such a contract is made the carrier is required by the Carmack amendment to issue a bill of lading, but the failure of the carrier to obey the law in this respect will not relieve it from the liability imposed by the act. The law was intended to operate in all cases where a carrier receives goods under an agreement, oral or written, for their transportation to another state. The carrier cannot defeat its effect by violating a mere detail requirement. International W. Co. v. D., L. & W. R. Co. 80 N. J. Law, 553, 78 Atl. 49.
It seems equally plain that the shipper cannot defeat the law by subsequently obtaining a bill of lading from another *160carrier. Tbe first transaction has already settled the relation between the owner of the goods and the carrier, and fixed the duties and liabilities of the carrier to such owner. A contract afterwards entered into between the shipper and another carrier manifestly cannot affect these duties and liabilities.
It is claimed by counsel for the appellant company that it acted merely in the capacity of a local expressman or dray-man in delivering the pianos to the Northwestern Company for carriage to another state, and that the interstate carriage did not commence until the Northwestern train moved out of the Airline yard in the direction of Harvard.
Doubtless a contract of that nature might have been made by the Waltham Company with the defendant, but the difficulty is that the evidence shows that an entirely different contract was in fact made, namely, a contract of interstate carriage.
A company operating a mere switching railway, transporting cars to 'and from trunk lines upon the basis of a division of profits, may be an interstate carrier. U. S. v. Union S. Y. & T. Co. 226 U. S. 286, 33 Sup. Ct. 83.
By the Court. — Judgment affirmed.